Citation Nr: 0530093	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946 and again from November 1950 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 2001 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was remanded by the Board 
of Veterans' Appeals (Board) in December 2003 for further 
development.


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective June 9, 1980.

2.  The veteran's current nonservice-connected disabilities 
are mild senile dementia, rated 50 percent disabling; high 
blood pressure, atherosclerotic heart disease, status post 
coronary artery bypass graft, coronary artery disease, rated 
30 percent disabling; and multiple diverticular sigmoid, 
hearing loss, senile cataracts, benign prostatic hypertrophy, 
and degenerative joint disease, all rated 0 percent 
disabling. The combined nonservice-connected total rating is 
70 percent.

3.  The veteran is not totally blind or near totally blind.

4.  The veteran is not a patient in a nursing home.

5.  The veteran is not bedridden nor housebound.

6.  The veteran has the assistance of family members who 
accompany him when he travels outside his home, clean his 
house biweekly, and assist him with his finances.  He lives 
alone and he does not require assistance with most aspects of 
his dressing, eating, bathing and toilet needs.  He can walk 
and can protect himself from the hazards or dangers incident 
to his daily environment.

7.  The veteran is not shown to be substantially confined to 
his dwelling or immediate premises as a result of his 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2005)..

2.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that he is entitled to 
special monthly pension benefits based upon the need for 
regular aid and attendance or on being housebound because he 
can no longer care for himself satisfactorily.  In various 
written statements in the record he has reported that he is 
not capable of protecting himself and that he cannot leave 
his house alone secondary to hearing loss and poor eyesight.  
He has acknowledged that he lives alone, that he can shave, 
and that he does not need a wheelchair. 

Under the laws administered by the VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2005).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b) 
(2005).  A veteran is deemed to be in need of regular aid and 
attendance if he:

(1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to five 
degrees or less; or

(2) is a patient in a nursing home 
because of mental or physical incapacity; 
or

(3) establishes a factual need for aid 
and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) 
(2005).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

(1) the inability of the veteran to dress 
or undress himself, or to keep himself 
ordinarily clean and presentable;

(2) the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid;

(3) the inability of the veteran to feed 
himself through loss of coordination of 
his upper extremities or through extreme 
weakness;

(4) the inability of the veteran to 
attend to the wants of nature; and

(5) the presence of incapacity, either 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment.

See 38 C.F.R. § 3.352(a) (2005).

Under applicable regulations, "bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. § 1521(e) (West 2002); 
38 C.F.R. § 3.351(a)(1) (2005).  If a veteran is not in need 
of regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (not 
including ratings based upon unemployability under 38 C.F.R. 
§ 4.17), he is entitled to pension benefits at the housebound 
rate if he: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems; or (2) is "permanently housebound" by 
reason of disability or disabilities.  See 38 U.S.C.A. 
§ 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2005).  The 
"permanently housebound" requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(d) (2005).  

Aid and attendance benefits

The Board finds that the preponderance of the evidence is 
against the veteran's claim for special monthly pension based 
upon the need for regular aid and attendance.  First, the 
evidence of record does not demonstrate, and the veteran has 
not contended, that he is a patient in a nursing home.  He 
has acknowledged, as the record shows, that he lives alone, 
although he reports that he is visited "constantly" by his 
family.  To the extent that the veteran is arguing that his 
situation is analogous to living in a nursing home, the Board 
does not find that frequent visits from family to a veteran 
living on his own satisfy the specific criteria of residency 
in a nursing home.

Second, the veteran has not asserted, nor does the medical 
evidence show, that he is totally blind or near totally 
blind.  While he has stated that he has poor vision, he has 
not reported that he his blind or near totally blind.  While 
the Board notes that a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, notes that the veteran has "poor vision", 
nothing in the record indicates that his vision is the 
equivalent of blindness or near blindness.  In fact, both VA 
examination reports in 2001 and 2005 noted that the veteran 
wears glasses, and the 2001 report clearly states 
"[r]effraction error corrected with glasses."  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the veteran does not meet the visual criteria for 
special monthly pension.

Third, the preponderance of the evidence does not establish a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  The evidence does not show, 
and the veteran does not contend, that he is unable to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable, or to attend to the wants of nature.  The Board 
finds highly persuasive the opinion of the 2005 VA examiner 
that the veteran was able to fasten clothing, bathe, shave, 
and toilet.  While the veteran took issue with the examiner's 
conclusions, reporting that he had only stated that he was 
able to shave, there is no other evidence in the record which 
indicates that the veteran is unable to perform the 
additional activities of dressing, bathing, and toileting.

Likewise, the evidence does not show, and the veteran does 
not contend, that he requires the use of any special 
prosthetic or orthopedic appliances.  The 2005 examiner 
specifically noted that the veteran used no prosthetics.  
Further, the evidence does not show, and the veteran does not 
contend, that he is unable to feed himself through loss of 
coordination of his upper extremities or through extreme 
weakness.  The Board finds highly persuasive the opinion of 
the 2001 examiner that the veteran had satisfactory movement 
and coordination of the upper extremities and the opinion of 
the 2005 examiner that the veteran was able to feed himself.

While the veteran's contention is that he is unable to 
protect himself from hazards or dangers incident to his daily 
environment, the preponderance of the evidence reveals that 
care or assistance on a regular basis is not required for 
this reason.  As noted above, it is undisputed that the 
veteran lives alone.  Even acknowledging his recent remarks 
denying statements made in 2001 to the effect that he takes 
care of the trees outside, cooks, cleans, does light duties, 
and goes to the supermarket, the record shows that he can 
protect himself.  This is so because the medical evidence, 
namely the VA examination reports, show that his general 
medical health is satisfactory for his age, he is able to 
ambulate, and he is not bedridden or bound to a wheelchair.  
Although the veteran's reports of occasional dizziness making 
it difficult to walk are noted, the preponderance of the 
medical evidence shows that he is able to walk unassisted.  
With regard to his ability to walk, the Board is aware that 
the VA Form 21-2680 indicated that he was not able to walk 
without the assistance of another person.  However, the Board 
finds that this positive evidence is outweighed by the 
evidence against the claim, namely the assessment of two VA 
examiners, after a review of the evidence of record, who 
concluded that the veteran was able to ambulate without 
assistance.  

For the reasons herein discussed, in viewing his condition as 
a whole, the Board does not find that the evidence 
establishes that he is so helpless as to need regular aid and 
attendance of another person.  The Board finds that the 
preponderance of the evidence is against the claim based on 
the two persuasive and probative VA medical opinions in this 
case which do not support the claim.  The overall disability 
picture presented by the veteran and most importantly, the 
medical personnel who have assessed his situation, is a 
picture of an elderly man who is mobile, generally well-
groomed, able to dress himself, feed himself, and attend to 
the wants of nature by himself.  It is not a disability 
picture of an individual who cannot protect himself from the 
hazards incident to his daily environment.

Housebound benefits

The Board will now turn to the issue of whether the veteran's 
disabilities are of sufficient severity to render him 
housebound.  In the instant case, the veteran does not 
qualify for special monthly pension based on having one 
disability rated as 100 percent disabling and additional 
disabilities independently ratable as at least 60 percent 
disabling.  Currently, his current nonservice-connected 
disabilities are mild senile dementia, rated 50 percent 
disabling; high blood pressure, atherosclerotic heart 
disease, status post coronary artery bypass graft, coronary 
artery disease, rated 30 percent disabling; and multiple 
diverticular sigmoid, hearing loss, senile cataracts, benign 
prostatic hypertrophy, and degenerative joint disease, all 
rated 0 percent disabling. The combined nonservice-connected 
total rating is 70 percent.

Additionally, the Board notes that the veteran does not have 
a physical disability which renders him substantially 
immobile.  The medical evidence, including VA and private 
treatment records and VA examination reports, found that the 
veteran was able to walk.  He was not bedridden.  He was able 
to leave the house:  the veteran himself acknowledges that he 
regularly visits other family members in their homes.  There 
were no other indications in the record that he is, in fact, 
housebound.  Therefore, the preponderance of the evidence is 
against the claim.  The veteran's disabilities are not 
sufficiently severe to provide a basis by which to grant 
special monthly pension benefits on account of being 
housebound.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 
38 C.F.R. § 3.351(d) (2005).  

Based upon the above, the Board must conclude that the 
preponderance of the evidence against the claims.  As such, 
it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

VA's Duties to Notify and Assist the Veteran

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  The VCAA imposed on VA 
certain notice and assistance duties.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform a claimant of any information and evidence 
not of record (1) needed to substantiate the claim; (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

As for the duty to notify, in February 2001 and April 2004 
letters, VA notified the veteran of the basic elements of 
special monthly pension claims, and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the April 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claim remains denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and post-service medical records which were adequately 
identified and associated them with the claims folder.  In 
addition, two VA examinations with medical opinions were 
developed.  In this regard, the Board is aware of the 
veteran's assertions that a third VA examination is warranted 
essentially because the most recent VA examiner overstated 
the veteran's abilities.  However, further examination is not 
warranted as the evidence shows that the veteran was provided 
a second examination after he expressed similar concerns with 
the first examination report.  The Board finds that the 
consistent conclusions provided by competent medical 
professionals weigh against his contentions.  The Board has 
based its decision on all the evidence of record, including 
private and VA treatment records in addition to the VA 
examination reports and finds that none of the additional 
competent medical evidence in the claims folder leads to the 
conclusion that the veteran meets the criteria for aid and 
attendance or housebound benefits.

As noted above, the veteran was advised that he needed to 
provide names and addresses of private treatment providers if 
he wanted those record developed by VA; however he failed to 
adequately identify certain private providers, namely records 
at Clinica Julia, for VA and he did not submit those records 
himself.  In light of his references to Clinica Julia 
treatment, in remanding the matter for further development in 
December 2003, the Board gave the veteran another opportunity 
to obtain further claim substantiation assistance or provide 
additional records himself.  Consistent with the remand 
order, the VA Appeals Management Center sent him the April 
2004 letter asking him to adequately identify sources of 
pertinent evidence.  

Unfortunately, the record does not reflect any return 
communication from him or his accredited representative which 
adequately identifies or provides any additional evidence 
with regard to Clinica Julia records.  Lacking further 
information concerning these additional treatment records, no 
further attempt has been made to develop such records.  The 
Board finds that the duty to assist was met; nothing in the 
record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or on the basis 
of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


